DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,663,045 to Salmon (“Salmon”).
Regarding claim 1, Salmon discloses an aircraft comprising: a fuselage (130, FIGS. 3A-4B); an aircraft fuselage end cargo door (420, which can function as a cargo door), wherein the aircraft fuselage end cargo door couples to the fuselage at a major joint line (MJL in Annotated FIG. 4B below); and an aircraft fuselage end cargo door mechanism comprising: a hinge (at 451; see also 152 in FIGS. 3A-3C) rotatably coupling the aircraft fuselage end cargo door to the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B), the hinge being coupled to both the aircraft fuselage end cargo door and the fuselage so that an entirety of an axis of rotation of the aircraft fuselage end cargo door, defined by the hinge, relative to the fuselage is located forward of an entirety of the major joint line between the aircraft fuselage end cargo door and the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B); wherein an uppermost portion of the major joint line comprises a joint line radius where a portion of the joint line radius formed by the aircraft fuselage end cargo door (JLR-D in Annotated FIG. 4B below) pivots within another portion of the joint line radius formed by the fuselage (JLR-F in Annotated FIG. 4B below; see also Col. 5, lines 11-44; FIGS. 3A-4B).

    PNG
    media_image1.png
    399
    391
    media_image1.png
    Greyscale

Regarding claim 2, Salmon discloses wherein a center of the joint line radius is substantially co-located with the axis of rotation (451) of the aircraft fuselage end cargo door (FIGS. 4A-4B; Col. 5, lines 11-44).
Regarding claim 3, Salmon discloses wherein an arc length of the joint line radius has a central angle of about 45 degrees or about 30 degrees (FIGS. 4A-4B; showing that the entire arc length of the joint line radius far exceeds 45 degrees or 30 degrees, and thus the joint line radius has “an arc length” of about 45 degrees or 30 degrees), where the central angle has a vertex substantially co- located at the axis of rotation of the aircraft fuselage end cargo door (FIGS. 4A-4B; Col. 5, lines 11-44)..
Regarding claim 4, Salmon discloses wherein the hinge forms a load path configured to transfer door loads from a nose side of the hinge to a fuselage side of the hinge (FIGS. 4A-4B; Col. 5, lines 11-44).
Regarding claim 15, Salmon discloses an aircraft comprising: a fuselage (130, FIGS. 3A-4B); an aircraft fuselage end cargo door (420, which can function as a cargo door) configured to interface with the fuselage (FIGS. 3A-4B); and an aircraft fuselage end cargo door mechanism comprising: a hinge (at 451; see also 152 in FIGS. 3A-3C) rotatably coupling the aircraft fuselage end cargo door to the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B), the hinge being coupled to both the aircraft fuselage end cargo door and the fuselage so as to form an axis of rotation of the aircraft fuselage end cargo door (Col. 5, lines 11-44; FIGS. 3A-4B); and a major joint line (MJL in Annotated FIG. 4B above) defined by the interface between the aircraft fuselage end cargo door and the fuselage, the hinge comprising a static mount configured to couple with the fuselage so that an entirety of the axis of rotation of the aircraft fuselage end cargo door is fixedly located, relative to the fuselage, forward of an entirety of the major joint line (Col. 5, lines 11-44; FIGS. 3A-4B); wherein a skin of the aircraft fuselage end cargo door, rotating about the axis of rotation, forms an unarticulated monolithic surface and a skin of the fuselage adjacent the major joint line is unarticulated (Col. 5, lines 11-44; Col. 3, line 60 to Col. 4, line 15; FIGS. 3A-4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon as applied to claims 1 and 15 above.
Regarding claim 5, Salmon teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the axis of rotation of the aircraft fuselage end cargo door is located between about nine inches and about twelve inches forward of the major joint line.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance in having the axis of rotation located between about nine inches and about twelve inches forward of the major joint line. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon such that the axis of rotation located between about nine inches and about twelve inches forward of the major joint line, in order to provide sufficient clearance for the door to rotate relative to the fuselage. 
Regarding claims 6 and 19, Salmon teaches each and every element of claims 1 and 15 as discussed above, and it teaches wherein the hinge comprises: a fuselage-side pivot mount configured to couple with the fuselage (FIGS. 3A-4B). Salmon appears to teach a door-side bracket configured to couple with the aircraft fuselage end cargo door (FIGS. 3A-4B); wherein the door-side bracket is pivotally coupled to the fuselage-side pivot mount by a bearing (FIGS. 3A-4B; Col. 3, line 60 to Col. 4, line 15; Col. 5, lines 11-44).
In case it is argued that Salmon does not explicitly teach a bracket and a bearing, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of the bracket and bearing, rather than the pivotable connection of Salmon. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon to further include the bracket and bearing, in order to facilitate movement of the door relative to the fuselage.
Regarding claim 7, Salmon as modified teaches each and every element of claim 6 as discussed above, and it teaches wherein the hinge is configured so that, when assembled to the fuselage and aircraft fuselage end cargo door, the fuselage-side pivot mount is located within an area defined by an edge of the aircraft fuselage end cargo door (FIGS. 3A-4B; Col. 3, line 60 to Col. 4, line 15; Col. 5, lines 11-44).
Regarding claim 20, Salmon as modified teaches each and every element of claim 19 as discussed above, but it does not explicitly teach wherein the bearing is a spherical bearing.
It is well settled, however, that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of the spherical bearing, rather than the pivotable connection of Salmon. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon to further include the spherical bearing, in order to facilitate movement of the door relative to the fuselage.
Claims 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salmon in view of U.S. Patent No. 3,433,439 to Brame et al. (“Brame”).
Regarding claim 8, Salmon teaches an aircraft comprising: a fuselage (130, FIGS. 3A-4B); an aircraft fuselage end cargo door (420, which can function as a cargo door), wherein the aircraft fuselage end cargo door couples to the fuselage at a major joint line (MJL in Annotated FIG. 4B above); and an aircraft fuselage end cargo door mechanism comprising: a hinge (at 451; see also 152 in FIGS. 3A-3C) rotatably coupling the aircraft fuselage end cargo door to the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B), the hinge being coupled to both the aircraft fuselage end cargo door and the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B), wherein the hinge has an axis of rotation (451, FIGS. 3A-4B); where the aircraft fuselage end cargo door rotates relative to the fuselage about the axis of rotation, and an entirety of the common axis of rotation is located forward of an entirety of the major joint line between the aircraft fuselage end cargo door and the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B); wherein a skin of the aircraft fuselage end cargo door, rotating about the axis of rotation, forms an unarticulated monolithic surface and a skin of the fuselage adjacent the major joint line is unarticulated  (Col. 5, lines 11-44; Col. 3, line 60 to Col. 4, line 15; FIGS. 3A-4B).
Salmon does not explicitly teach a pair of hinges, and a common axis of rotation defined by the pair of hinges. 
Brame teaches an aircraft, comprising a pair of hinges (26) and a common axis of rotation defined by the pair of hinges (FIGS. 1-5; Col. 4, lines 32-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon and further include the pair of hinges having a common axis of rotation, as taught by Brame, in order to better support the door as it swings. Also, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 9, the combination of Salmon and Brame teaches wherein one hinge of the pair of hinges is laterally spaced from another hinge in the pair of hinges, relative to a longitudinal axis of the fuselage, so as to stably maintain rotation of the aircraft fuselage end cargo door relative to the fuselage (Brame at FIGS. 1-5; Col. 4, lines 32-52).
Regarding claim 10, the combination of Salmon and Brame teaches each and every element of claim 9 as discussed above, but it does not explicitly teach wherein one hinge of the pair of hinges is laterally spaced from another hinge of the pair of hinges a distance of between about seven feet and about eight feet.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance in having the one hinge of the pair of hinges is laterally spaced from another hinge of the pair of hinges a distance of between about seven feet and about eight feet. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of the Salmon and Brame combination such that the one hinge of the pair of hinges is laterally spaced from another hinge of the pair of hinges a distance of between about seven feet and about eight feet, in order to provide better support for the door as it pivots. 
Regarding claim 11, the combination of Salmon and Brame teaches wherein the aircraft fuselage end cargo door comprises one or more of a nose cargo door and a tail cargo door (Salmon at FIGS. 1-5).
Regarding claim 12, the combination of Salmon and Brame teaches wherein the nose cargo door comprises a cockpit area (Salmon at FIGS. 1-5).
Regarding claim 13, the combination of Salmon and Brame teaches wherein the aircraft fuselage end cargo door comprises a fuselage nose cone (Salmon at FIGS. 1-5).
Regarding claim 16, Salmon teaches each and every element of claim 15 as discussed above, but it does not explicitly teach a second hinge rotatably coupling the aircraft fuselage end cargo door to the fuselage, the second hinge being coupled to both the aircraft fuselage end cargo door and the fuselage so as to form a second axis of rotation of the aircraft fuselage end cargo door.
Brame teaches an aircraft, comprising first and second hinges (26) rotatably coupling the aircraft fuselage end cargo door to the fuselage, the second hinge being coupled to both the aircraft fuselage end cargo door and the fuselage so as to form a second axis of rotation of the aircraft fuselage end cargo door (FIGS. 1-5; Col. 4, lines 32-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon and further include the pair of hinges, as taught by Brame, in order to better support the door as it swings. Also, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 17, the combination of Salmon and Brame teaches wherein the axis of rotation and the second axis of rotation are substantially coincident with each other so as to form a common axis of rotation of the aircraft fuselage end cargo door (Brame at FIGS. 1-5; Col. 4, lines 32-52).
Regarding claim 18, the combination of Salmon and Brame teaches wherein the hinge and the second hinge are laterally spaced from each other, relative to a longitudinal axis of the fuselage, so as to stably maintain rotation of the aircraft fuselage end cargo door relative to the fuselage (Brame at FIGS. 1-5; Col. 4, lines 32-52).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,763,951 to Smith, Jr. (“Smith”) in view of Salmon.
Regarding claim 8, Smith teaches an aircraft comprising: a fuselage (FIG. 1A); an aircraft fuselage end cargo door (20), wherein the aircraft fuselage end cargo door couples to the fuselage at a major joint line (FIG.S 1-2); and an aircraft fuselage end cargo door mechanism comprising: a pair of hinges (22, FIGS. 1-2) rotatably coupling the aircraft fuselage end cargo door to the fuselage (FIGS. 1-2; Col. 4, lines 24-67), the pair of hinges being coupled to both the aircraft fuselage end cargo door and the fuselage (FIGS. 1-2; Col. 4, lines 24-67), wherein the hinge has an axis of rotation (FIGS. 1-2; Col. 4, lines 24-67); the aircraft fuselage end cargo door rotates relative to the fuselage about the axis of rotation (FIGS. 1-2; Col. 4, lines 24-67).
Smith does not explicitly teach the common axis of rotation is located forward of the major joint line between the aircraft fuselage end cargo door and the fuselage; wherein a skin of the aircraft fuselage end cargo door, rotating about the axis of rotation, forms an unarticulated monolithic surface and a skin of the fuselage adjacent the major joint line is unarticulated. 
Salmon teaches an aircraft, where the common axis of rotation is located forward of the major joint line between the aircraft fuselage end cargo door and the fuselage (Col. 5, lines 11-44; FIGS. 3A-4B; see also Annotated FIG. 4B above); wherein a skin of the aircraft fuselage end cargo door, rotating about the axis of rotation, forms an unarticulated monolithic surface and a skin of the fuselage adjacent the major joint line is unarticulated  (Col. 5, lines 11-44; Col. 3, line 60 to Col. 4, line 15; FIGS. 3A-4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Smith such that the common axis of rotation is located forward of the major joint line between the aircraft fuselage end cargo door and the fuselage; wherein a skin of the aircraft fuselage end cargo door, rotating about the axis of rotation, forms an unarticulated monolithic surface and a skin of the fuselage adjacent the major joint line is unarticulated, in order to improve the aerodynamic structure of the aircraft. 
Regarding claim 14, the combination of Smith and Salmon teaches wherein the aircraft fuselage end cargo door comprises a fuselage tail cone (Smith at FIGS. 1-2).
Response to Arguments
Applicant’s arguments filed February 9, 2022 have been considered but are not persuasive.
Regarding applicant’s remarks directed to Salmon’s disclosure of a cargo door, Salmon indeed teaches a door that can function as a cargo door (420, see, e.g., FIGS. 3A-4A). 
Regarding applicant’s remarks directed to the newly amended limitations of independent claims 1, 8, and 15, as shown in annotated FIG. 4B below, Salmon discloses the hinge (at 451; see also 152 in FIGS. 3A-3C) is coupled to both the aircraft fuselage end cargo door and the fuselage so that an entirety of an axis of rotation of the aircraft fuselage end cargo door, defined by the hinge, relative to the fuselage is located forward of an entirety of the major joint line (MJL in Annotated FIG. 4B below) between the aircraft fuselage end cargo door and the fuselage.

    PNG
    media_image1.png
    399
    391
    media_image1.png
    Greyscale

Regarding applicant’s remarks directed to claim 8 and the combined teachings of Salmon and Brame, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aircraft of Salmon and further include the pair of hinges having a common axis of rotation, as taught by Brame, in order to better support the door as it swings. Also, where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/Nicholas McFall/            Primary Examiner, Art Unit 3644